Citation Nr: 9908189	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a medial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right scapula (major).

3.  Entitlement to an increased (compensable) evaluation for 
residuals of right middle and ring finger fractures.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a left small finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1976 to September 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted a 10 percent 
evaluation for post-operative residuals of a medial 
meniscectomy, right knee, effective in June 1992, and which 
denied increased (compensable) evaluations for the veteran's 
other service-connected disabilities.  The claims return to 
the Board following remand in April 1996. 

In a substantive appeal dated and submitted in August 1993, 
the veteran requested a Travel Board hearing.  The veteran 
failed to appear at a Travel Board hearing scheduled in March 
1994.  The veteran requested that a hearing before the Board 
be rescheduled.  The hearing was rescheduled, but the letter 
notifying the veteran was returned to VA, marked "addressee 
unknown."   The veteran did not respond to an October 1994 
telephone message regarding rescheduling a Board hearing.  
The veteran was notified, by a January 1995 supplemental 
statement of the case (SSOC), that he had been offered the 
opportunity to reschedule a hearing and had not responded.  
The veteran did not respond.  The veteran has not since 
referred to his request for a hearing.  The veteran has been 
afforded the right to a hearing, and the Board may proceed 
with appellate review.



FINDINGS OF FACT

1.  The veteran failed to report for VA examination scheduled 
in February 1998, and has not explained why he did not 
report, nor has he requested that the VA examination be 
rescheduled.

2.  Postoperative residuals of a medial meniscectomy of the 
right knee are manifested by complaints of knee pain, without 
findings of more than slight impairment.  

3.  There is no medical evidence as to the manifestations of 
residuals of a fracture of the right scapula.

4.  There is no medical evidence that the residuals of 
fractures of the veteran's right middle finger or his ring 
finger are manifested by ankylosis.  

5.  The medical evidence establishes that the veteran's left 
small finger is not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee medial meniscectomy, status 
post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the right scapula (major) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(1998).

3.  The criteria for an increased (compensable) evaluation 
for the residuals of fractures of the right middle and ring 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71a, Diagnostic Code 
5225 (1998).

4.  The criteria for an increased (compensable) evaluation 
for residuals of a left small finger fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's contention that his service-connected 
disabilities are more severely disabling than the currently-
assigned evaluations reflect is a well-grounded claim within 
the meaning of 38 U.S.C.A. § 5107.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
and a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b).  That regulation also 
provides that if a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim should be denied.  

As an initial matter, the Board notes that, in an informal 
hearing presentation dated in February 1999, the veteran's 
representative contends that the veteran should be given 
another opportunity to appear for examination.  The veteran's 
representative notes in particular that, in a statement 
submitted in October 1997, the veteran indicated he was 
willing to report for VA examination.  

The Board's April 1996 remand informed the veteran that 
further VA examination was required.  In that same month, the 
RO sent a letter to the veteran at his last known address, in 
Columbus, Ohio, regarding development of evidence.  The 
veteran did not reply.  The RO contacted the bank at which 
the veteran received, and continues to receive, compensation 
payments by automatic deposit.  The bank provided a different 
address in Columbus for the veteran.  The RO re-sent its 
April 1996 letter to the address supplied by the bank.  No 
response was received.  In a November 1996 letter to a third 
address in Columbus, the veteran was notified of VA 
examination scheduled in December 1996.  The veteran failed 
to report.  A telephone call to a number previously provided 
by the veteran disclosed that the veteran could no longer be 
reached at that number.  Notification of a scheduled 
examination was again sent to the veteran at the address 
supplied by the bank, but the veteran did not respond.  

In January 1997, the RO again contacted the veteran's bank to 
obtain an updated address, but the bank provided the same 
Columbus address it had provided previously.  The RO then 
sent letters to the veteran at addresses in three Ohio towns, 
Grove City, Hilliard, and Loveland, informing the veteran of 
the need to schedule VA examination and requesting a 
response.  Those letters were returned.  

In April 1997, the veteran contacted VA and requested that VA 
examination be rescheduled.  The veteran provided an address 
in Lancaster, Ohio, and a telephone number at which he stated 
his sister could be reached.  VA examination was scheduled in 
June 1997, but the veteran failed to report.  A message 
regarding rescheduling that VA examination was left, at the 
number provided by the veteran in April 1997, but the veteran 
did not respond.

In an October 1997 telephone contact, the veteran requested 
that VA examination again be rescheduled.  In a written 
statement submitted later that month, the veteran provided a 
Carrollton, Ohio, address.  However, notification of the VA 
examination scheduled for November 1997 was directed to the 
Lancaster (Ohio) address.  The veteran failed to report.  An 
attempt to contact the veteran at his sister's telephone 
number disclosed that the veteran was not there and the party 
at that number did not know how to reach him.  

In January 1998, notice of rescheduled VA examination was 
sent to the Carrollton (Ohio) address provided by the veteran 
in October 1997.  The veteran failed to report.  In February 
1998, the RO informed the veteran, at the Carrollton address, 
that he had failed to report for VA examination scheduled in 
February 1998.  The RO requested that the veteran call within 
thirty days, and provided a toll-free telephone number.  A 
September 1998 SSOC notified the veteran of the effect on his 
claims of his failure to report for examination.  The veteran 
has also been sent correspondence notifying him that his 
appeal was being transferred to the Board for appellate 
review, and offering him the opportunity to submit additional 
evidence.  

There is no evidence that any correspondence sent to the 
veteran's Carrollton, Ohio, address has been returned to VA.  
There is no evidence that the veteran has contacted VA 
regarding his claims since October 1997, although the veteran 
has been treated at several VA medical facilities.  Nearly 
three years have elapsed since the Board's April 1996 remand.  
VA has made numerous efforts to contact the veteran, who 
apparently moves frequently.  There is no burden on VA to 
"turn up heaven and earth" to find the veteran.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Review of the numerous 
attempts to contact the veteran since April 1996 compels a 
conclusion that the duty to assist has been met.  38 U.S.C.A. 
§ 5107.  

Historically, the veteran's service medical records reflect 
that he was treated for trauma to the right knee, for 
fractures of the third and fourth metacarpals, right hand, 
for a fracture of the right scapula, and for a left little 
finger fracture.  Service medical records also disclose that 
a partial right medial meniscectomy was performed.  

1.  Claim for Increased Evaluation for Right Knee Disability

An April 1991 VA medical statement reflects that the veteran 
was seen for right knee pain and was using a soft brace.  

On VA examination conducted in June 1991, the veteran's gait 
was normal.  No abnormality of the right knee was disclosed 
on radiologic examination.  The veteran complained of pain in 
the right knee.  There was no swelling or tenderness.  There 
was full range of motion of the right knee, with zero degrees 
of extension and 135 degrees of flexion.  There was mild 
tightness of the hamstrings and mild atrophy of the 
quadriceps, with the right knee measuring 33.5 centimeters, 
and the left measuring 34.5 centimeters.  

An August 1991 VA outpatient treatment record reflected that 
the veteran's anterior cruciate ligament was deficient and 
that the veteran had a 4+ Lachman's test and positive pivot 
shift test.

On VA examination conducted in June 1992, the veteran 
reported that the right knee had locked on several occasions 
and remained locked for several days.  The veteran was able 
to squat, although he reported that he was unable to perform 
that motion when the right knee was locked.  Lachman testing 
was reported as 1 to 2+.  Anterior drawer testing was 
positive, with slight joint line tenderness.  There was 
crepitus with motion.  Radiologic examination was essentially 
negative.

VA outpatient treatment records dated in February 1994 
reflect that the veteran complained of tenderness in the 
right knee.  Chronic pain was diagnosed.

The veteran's right knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
diagnostic code, impairment of the knee warrants a 10 percent 
evaluation if it results in slight subluxation or lateral 
instability.  A 20 percent evaluation is warranted if the 
disorder results in a moderate subluxation or instability. 

There last medical evidence reflecting that the veteran used 
a soft knee brace was in 1991, so it is not clear whether the 
veteran still uses such a brace.  There is no medical 
evidence or report of locking or instability of the knee 
since June 1992, nearly six years ago.  The partial list of 
scheduled VA outpatient treatment visits in 1997 and 1998 and 
outpatient treatment records since 1992 reflect only one 
episode of right knee treatment, in February 1994.  That 
outpatient treatment record does not appear to reflect more 
than mild symptomatology, as the veteran reported pain, but 
the record is silent as to locking, instability, or other 
symptomatology.  

There is no evidence that the veteran's right knee pain 
interferes with ambulation, stair climbing, or similar 
activities.  The evidence as a whole reflects a disability 
picture most consistent with mild right knee impairment due 
to instability or subluxation.  

The Board has considered rating the veteran's right knee 
disability based upon limitation of motion.  Limitation of 
flexion of the knee is noncompensable where limited to 60 
degrees; limitation of extension of 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  However, the medical evidence reflects that 
there is no limitation of motion of the veteran's right knee.  
An evaluation in excess of 10 percent is therefore not 
warranted on the basis of limitation of motion.

The Board also has considered whether the veteran may be 
separately evaluated for instability and for arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997) (holding that assigning one 
rating for arthritis under Diagnostic Code 5003 and one 
rating for instability under Diagnostic Code 5257 does not 
violate the rule against pyramiding).  The Board notes, 
however, that there is no radiologic evidence of record which 
establishes that the veteran has arthritis of the right knee.  
Thus, an increased evaluation in excess of 10 percent cannot 
be awarded on this basis.  

Given the contention that consideration of disability due to 
pain is required, and given the veteran's allegation that his 
right knee disability increased in severity, further 
examination and development would ordinarily be in order.  
See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted above, 
the RO offered the veteran an opportunity to support his 
claim with an examination.  Because the veteran did not 
attend the scheduled VA examinations, the Board is restricted 
to the evidence currently of record.  38 C.F.R. § 3.655.  

The Board finds no basis for assignment of an evaluation in 
excess of 10 percent for residuals of a right knee 
meniscectomy.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 10 percent.  

2.  Claim for a Compensable Evaluation for Residuals of Right 
Scapula Fracture

The veteran's right scapula was not described in the report 
of a June 1991 VA examination.  A review of the June 1992 VA 
medical examination report discloses that the veteran's left 
shoulder and scapula, for which no disability has been 
service-connected, was examined instead of his right shoulder 
and scapula.  No notation as to the right shoulder was 
included in that report. 

The veteran's right scapula disability is evaluated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation on the major side which is 
favorable, with abduction to 60 degrees, and ability to reach 
the mouth and head, warrants a 30 percent evaluation.  
Diagnostic Code 5201 provides that for limitation of motion 
of the arm, on the major or minor side, at the shoulder 
level, a 20 percent evaluation is warranted.  Diagnostic Code 
5203 provides that impairment of the clavicle or scapula on 
the major side will be rated as follows: for malunion, 10 
percent; for nonunion without loose movement, 10 percent; for 
nonunion with loose movement, 20 percent; and for 
dislocation, 20 percent.  It also provides that evaluation of 
disability may be based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board has reviewed all evidence of record for purposes of 
evaluating the right scapula disability, beginning with the 
evidence from 1991 to the present.  The Board has considered 
all evidence in light of the criteria under each of the 
diagnostic codes provided for evaluation of the shoulder or 
scapulohumeral articulation.  However, there is simply no 
medical evidence that the veteran has complained of right 
shoulder or scapula pain.  There is no evidence that the 
veteran has sought post-service treatment for disability of 
the right scapula.  There is no radiologic evidence of 
arthritis or other abnormality of the right shoulder or 
scapula.

As noted above, the RO offered the veteran an opportunity to 
support his claim with an examination.  Because the veteran 
did not attend the scheduled VA examinations, under 38 C.F.R. 
§ 3.655(b), the Board is restricted to the evidence currently 
of record.  The Board finds no basis for assignment of a 
compensable evaluation for the residuals of a fracture of the 
right scapula.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a compensable evaluation.  

3.  Claim for Compensable Evaluation for Right Finger 
Fractures

A review of the June 1992 VA medical examination report 
discloses that the veteran apparently provided an incorrect 
clinical history to the VA examiner, reporting fractures only 
of the left hand.  Consequently, the examiner did not 
determine the nature and severity of residuals of fractures 
of the right middle and ring fingers.  As to the right hand, 
the examiner noted only that the veteran had essentially 
equal strength and dexterity in both hands when grasping 
objects.  

Disability of an index or middle finger warrants a 10 percent 
evaluation if there is ankylosis, either favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5226.  
When two digits of one hand are affected, a 10 percent 
evaluation is warranted for favorable ankylosis of the middle 
and ring fingers of the major hand.  Diagnostic Code 5223.  
Note (a) under Diagnostic Code 5223, consistent with the 
regulatory note at the beginning of the section for 
evaluating ankylosis of fingers, states that the evaluations 
under codes 5220 to 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips of the fingers 
to within 2 inches (5.1centimeters) of the transverse fold of 
the palm.  Extremely unfavorable ankylosis may be evaluated 
as amputation under Diagnostic Codes 5152 through 5156.  
Diagnostic Code 5227, note.  

The medical evidence of record does not establish that the 
veteran has any ankylosis, either favorable or unfavorable, 
of the right middle or ringer fingers.  As noted, on VA 
examination in June 1992, the veteran had essentially equal 
grip and dexterity in both hands.  The veteran has not 
reported or contended that he has ankylosis or any other 
disability of either of these fingers.  There is no evidence 
that he has sought medical treatment for any disability of 
either of these two fingers.  

The Board notes that a compensable evaluation is warranted of 
there is a superficial scar that is tender and painful on 
objective demonstration, even when the location is on the tip 
of a finger, and the rating may exceed the amputation value 
for the limited involvement.  Diagnostic Code 7804.  However, 
there is no medical evidence that the veteran has any tender 
and painful scar residual to a fracture on the right or 
middle fingers.  

The Board finds no evidence of record to support a 
compensable evaluation for the residuals of fractures of the 
right middle and ring fingers.  The evidence is not in 
equipoise to warrant a compensable evaluation under any 
applicable regulation or diagnostic code, and the provisions 
of 38 U.S.C.A. § 5107 are not applicable.  

4.  Claim for Compensable Evaluation for Left Small Finger 
Fracture Residuals

On VA examination of the left hand in June 1992, the veteran 
complained that his left small finger was crooked.  The 
examiner reported that there were no definite anatomic 
defects.  There was decreased range of motion of the small 
finger at the proximal interphalangeal (PIP) joint, with 20 
degrees of extension lacking and flexion to 90 degrees.  The 
veteran was able to touch the palmar crease.  Radiologic 
examination of the left hand disclosed no evidence of 
fracture or arthritic changes.

The RO has rated the residuals of the left small finger 
fracture by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5227.  Ankylosis of the minor ring finger is 
noncompensable.  38 C.F.R. § 4.71a, Code 5227.  A higher 
rating would be available only for extremely unfavorable 
ankylosis, which is rated as amputation under Diagnostic 
Codes 5152-5156.

Based on a review of the evidence, the Board finds that a 
compensable evaluation is not warranted for the residuals of 
a fractured right ring finger.  The most recent VA 
examination report shows some limitation of motion of one 
joint, the PIP joint, on the left ring finger.  However, 
there is no evidence of extremely unfavorable ankylosis 
warranting consideration as an amputation.  There is no 
medical evidence that the veteran has arthritis of the left 
small finger or that there is a tender and painful scar 
residual to the service-connected disability.  See Diagnostic 
Codes 5003, 5010, 7804.  

Therefore, the Board has no choice but to deny the veteran's 
request for a higher evaluation.   Again, the Board notes 
that further examination and development would ordinarily be 
in order.  However, as noted above, the RO offered the 
veteran an opportunity to support his claim with an 
examination.  Because the veteran did not attend the 
scheduled VA examinations, under 38 C.F.R. § 3.655(b), the 
Board is restricted to the evidence currently of record.  

The evidence is not in equipoise to warrant a compensable 
evaluation for dorsal spine disability under any applicable 
Diagnostic Code, and the provisions of 38 U.S.C.A. § 5107 are 
not applicable.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a medial meniscectomy of the right 
knee is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right scapula (major) is 
denied.

Entitlement to an increased (compensable) evaluation for 
residuals of right middle and ring finger fractures is 
denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a left small finger fracture is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

